Name: Decision No 2/98 of the ACP-EC Customs Cooperation Committee of 17 December 1998 derogating from the definition of 'originating products' to take account of the special situation of Cape Verde regarding the production of men's shirts (HS heading 6205) (notified under document number C(1998) 3546)
 Type: Decision
 Subject Matter: European construction;  leather and textile industries;  cooperation policy;  economic geography;  Africa;  international trade
 Date Published: 1999-01-20

 Avis juridique important|21999D0120(01)Decision No 2/98 of the ACP-EC Customs Cooperation Committee of 17 December 1998 derogating from the definition of 'originating products' to take account of the special situation of Cape Verde regarding the production of men's shirts (HS heading 6205) (notified under document number C(1998) 3546) Official Journal L 015 , 20/01/1999 P. 0006 - 0007DECISION No 2/98 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEE of 17 December 1998 derogating from the definition of 'originating products` to take account of the special situation of Cape Verde regarding the production of men's shirts (HS heading 6205) (notified under document number C(1998) 3546) (1999/45/EC)THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989 as revised by the Agreement signed in Mauritius on 4 November 1995, and in particular Article 31(1 to 10) of Protocol 1 thereto,Whereas the said Protocol provides for derogations from the rules of origin to be granted whenever the development of an existing industry or the establishment of a new one warrants it;Whereas on 2 September 1998 the African, Caribbean and Pacific States (ACP States) submitted a request, on behalf of the Government of Cape Verde, for a derogation from the rule of origin in the Protocol, in respect of men's shirts produced by this country from 1 September 1998 to 29 February 2000, for 350 000 pieces for 1998, 400 000 pieces for 1999 and for 73 333 pieces for the period from 1 January 2000 to 29 February 2000;Whereas the derogation is requested under the relevant provisions of Protocol 1, particularly with regard to Article 31(5) concerning least-developed and island ACP States, the level of the added-value in the proposed manufacturing process in Cape Verde and the economic and social impact in Cape Verde of granting the derogation;Whereas the derogation would not cause serious injury to an established Community industry taking into account the quantities of the importations envisaged; provided that certain conditions relating to quantities, surveillance and duration are respected,HAS DECIDED AS FOLLOWS:Article 1 By way of derogation from the special provisions in the list in Annex II to Protocol 1 of the fourth ACP-EEC Convention, men's shirts of HS heading 6205, manufactured in Cape Verde from non-originating fabrics, shall be regarded as originating in this country in accordance with the terms of this Decision.Article 2 The derogation provided for in Article 1 shall apply to the quantities shown in the Annex to this Decision which are exported by Cape Verde from 1 September 1998 to 29 February 2000.Article 3 The quantities referred to in Article 2 shall be managed by the Commission, which shall take all administrative action it deems advisable for their efficient management.Where an importer presents in a Member State a declaration of entry for free circulation including an application for the benefit of this Decision, the Member State shall, if the declaration has been accepted by the customs authorities, notify the Commission of its wish to draw the amount corresponding to its requirements.Applications to draw showing the date of acceptance of declarations shall be transmitted to the Commission without delay.Withdrawals shall be granted by the Commission in order of date of acceptance of declarations of entry for free circulation by the Member States' customs authorities provided that the available balance permits.If a Member State fails to use a withdrawal it shall return it as soon as possible to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro rata basis. The Commission shall inform the Member States of withdrawal on the quotas.Each Member State shall ensure that importers have continuous and equal access to the amounts available as long as the balance permits.Article 4 The customs authorities of Cape Verde shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To that end, all the certificates they issue pursuant to this Decision shall bear a reference to it. The competent authorities of Cape Verde shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision, and the serial numbers of those certificates.Article 5 Box 7 of EUR.1 certificates issued under this Decision shall contain the words:'Derogation - Decision No 2/98`.Article 6 The African, Caribbean and Pacific States (ACP States) and the Member States and the European Community shall take the measures necessary on their part to implement this Decision.Article 7 This Decision shall enter into force on the date of its adoption.This Decision shall apply as from 1 September 1998.Done at Brussels, 17 December 1998.For the ACP-EC Customs Cooperation CommitteeMichel VANDEN ABEELEPhilip MAINGI MWANZIAThe Joint ChairmenANNEX >TABLE>